Moyer, C.J.,
dissenting.
{¶ 22} I respectfully dissent. As the majority notes, “ ‘if the record contains reliable and probative support for [the] BTA determinations,’ this court will affirm them.” Majority Opinion at ¶ 8, quoting Am. Natl. Can Co. v. Tracy *144(1995), 72 Ohio St.3d 150, 152, 648 N.E.2d 483. I would hold that the Board of Tax Appeals decision was reasonable and lawful and would affirm its decision.
Simon Groner, for appellant.
Marc Dann, Attorney General, and Cheryl D. Pokorny, Assistant Attorney General, for appellee.